



COURT OF APPEAL FOR ONTARIO

CITATION: Wilson v. Northwest Value Partners Inc., 2016 ONCA
    253

DATE: 20160406

DOCKET: C60943

Sharpe, Juriansz and Roberts JJ.A.

BETWEEN

Brian Wilson

Plaintiff (Respondent)

and

Northwest
    Value Partners Inc. and Northwest International Healthcare

Properties
    Real Estate Investment Trust

Defendants (Appellants)

Jonathan Cocker, for the appellants

Jeff C. Hopkins and Justin Tetreault, for the respondent

Heard and released orally: April 4, 2016

On appeal from the judgment of Justice M.D. Faieta of the
    Superior Court of Justice, dated July 23, 2015.

ENDORSEMENT

[1]

The appellants have failed to demonstrate any ground on which this court
    could interfere with the motion judges order enforcing the terms of the
    settlement agreement.

[2]

There was clear evidence to support the finding that the parties settled
    the respondents claim for payment of amounts owed to him upon his termination
    of employment.

[3]

We do not agree with the submission that the motion judge erred by enforcing
    the settlement in the face of the respondents alleged post-termination breach
    of the non-compete clause in his employment contract.

[4]

The motion judges determination that the settlement did not include any
    claim by the appellants for that alleged breach was entirely reasonable. The
    alleged breach of the non-compete clause was simply not on the table at the
    mediation. The motion judge did not err by finding that the boiler-plate
    preamble clause reference that the agreement fully and finally settled all
    matters among the parties could not reasonably be interpreted to embrace the
    appellants subsequent claim for breach of the non-compete clause. Moreover, as
    the motion judge pointed out, as the non-compete clause had 11 months to run at
    the time of the settlement, it makes no sense to suggest that the appellants
    could have intended to relieve the respondent of his non-compete obligation.

[5]

The motion judges decision as to costs attracts deference on appeal and
    the appellants have failed to persuade us that leave to appeal costs should be
    granted.

[6]

For these reasons, the appeal is dismissed with costs to the respondent fixed
    in the amount of $15,000, inclusive of taxes and disbursements.

Robert
    J. Sharpe J.A.

R.G.
    Juriansz J.A.

L.B.
    Roberts J.A.


